United States Court of Appeals
                                                                Fifth Circuit
                                                             F I L E D
               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT                December 17, 2004

                                                          Charles R. Fulbruge III
                                                                  Clerk
                            No. 04-40446
                        Conference Calendar



UNITED STATES OF AMERICA,

                                    Plaintiff-Appellee,

versus

JAVIER GARCIA-VARGAS,

                                    Defendant-Appellant.

                      --------------------
          Appeal from the United States District Court
               for the Southern District of Texas
                     USDC No. 7:03-CR-412-1
                      --------------------

Before KING, Chief Judge, and DeMOSS and CLEMENT, Circuit Judges.

PER CURIAM:*

     Javier Garcia-Vargas pleaded guilty to unlawful possession

of an unregistered firearm and was sentenced to 30 months of

imprisonment and two years of supervised release.   Garcia-Vargas

asserts that the Supreme Court’s holding in Blakely v.

Washington, 124 S. Ct. 2531 (2004), should be applied to

sentences determined under the federal sentencing guidelines.         As

Garcia-Vargas concedes, this argument is foreclosed by this

court’s recent opinion in United States v. Pineiro, 377 F.3d 464,


     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                          No. 04-40446
                               -2-

473 (5th Cir. 2004), petition for cert. filed (U.S. July 14,

2004) (No. 04-5263), but he raises it to preserve it for possible

further review.

     AFFIRMED.